EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Dror Svorai, the Chief Executive Officerand Chief Financial Officerof InfoSpi, Inc., hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, tohis knowledge, theQuarterly Report on Form 10-Q of InfoSpi, Inc. for quarterendedSeptember 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in theQuarterly Report on Amended Form 10-Q fairly presents in all material respects the financial condition and results of operations of InfoSpi, Inc. DATE: February 16, 2011 By: /s/Dror Svorai Name: Dror Svorai Title: Chief Executive Officer By: /s/Dror Svorai Name: Dror Svorai Title: Chief Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to InfoSpi, Inc. and will be retained by InfoSpi, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
